DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 9, 13-15, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 4660737 A; hereinafter Green) in view of Valenti et al. (US 2017/0166380 A1; hereinafter Valenti).
Regarding claims 1-2, 9, 13-15, 17, and 21, Green teaches a carton and pouch system comprising a flowable product, a bag (52) having an available volume, and a box (10); said product contained in said bag which is contained in said box; wherein said box has a bottom panel (24/26), an opposing top panel (18/35), and a self-supporting upstanding wall (12) connecting said bottom and top panels, an access port 
	Valenti teaches a stick pack design for a flexible pouch (i.e. bag) wherein a product occupies at most 87% (see Fig. 1; Examiner notes that the fluid level appears to be approximately 66%) of the available volume of said bag to create a head-space (28) above said product (30); and said head-space is collapsed and void of said product (see Par. 0040).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Green’s pouch to include headspace above product in order to allow mixing of said product prior to dispensing without making a mess (Valenti; see Par. 0040).  Examiner further notes that since the pouch is made of a flexible material that said pouch inherently collapses in a “headspace”.
5.	Claims 4-8, 10-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Valenti as applied to claim 1 above, and further in view of Lester et al. (US 2011/0031243; hereinafter Lester).
Regarding claims 4-8, 10-12, and 16, Green, as modified above, discloses the claimed invention except for the bag having a WVTR of less than .5 g/100in/24hrs at 100 degrees Fahrenheit, 90% R.H., and 1 atmosphere.  Lester teaches a container for bottle-in-box comprising a WVTR of less than 0.5, 90% R.H., and 1 atmosphere (see Par. 0039).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Green’s juice box to have the specified WVTR taught .
6.	Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Valenti as applied to claim 1 above, and further in view of Chen et al. (US 20190002182 A1; hereinafter Chen).
Regarding claims 18-20, Green, as modified above, discloses the claimed invention except for the pouch and outer box being transparent.  Chen teaches a self-venting bag-in-box package wherein the bag and box are transparent (see Par. 0031 and 0042).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Green’s pouch and box to be transparent in order to allow for visual inspection of product held within.
Response to Arguments
7.	Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to render the claims obvious because the prior art relies on filling the headspace with gas whereas the instant invention does not fill said headspace with gas.
-Examiner notes that the claims are silent with regards to whether gas is present or not, therefore, given the broadest reasonable interpretation Examiner maintains the position that Valenti teaches the requisite headspace.  Further, Examiner considers Valenti’s headspace to be “collapsed” relative to the portion of the bag that is being stuffed with product since the “collapsed”, as claimed, is merely a relative term (i.e. Valenti’s headspace is collapsed relative to the portion that is bulging with product as it extends towards the seal 24).
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734